February 6, 2019
                                                                         Michael D. Gannon
By CM/ECF                                                                direct dial: 312.416.6294
                                                                         mgannon@bakerlaw.com
The Honorable J. Paul Oetken
United States District Court Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: VR Optics, LLC v. Peloton Interactive, Inc. v. Villency Design Grp., et al., No. 1:16-
cv-6392 (JPO) (S.D.N.Y.) — Reply In Support of Letter Motion to Compel Production of
Documents

Honorable Judge Oetken:

Plaintiff VR Optics, LLC and Third-Party Defendants Villency Design Group, LLC, Eric
Villency, and Joseph Coffey (collectively “VRO/VDG”) submit this reply in support of its Letter
Motion to Compel Production dated February 1, 2019, in order to address the two arguments
made by Defendant Peloton Interactive, Inc. (“Peloton”) in its Response.

Peloton first argues that there was no waiver because Mr. Foley—Peloton’s CEO—disclosed to
third parties only “facts” and his “own opinions” regarding the McClure Patent. Peloton Feb. 5,
2019 Response Letter (“Peloton Resp.”) at 1-2 (emphasis in original). With respect to the three
emails sent to competitors, Peloton further argues that “the emails simply contain the same facts
… that (1) the McClure Patent exists; and (2) publicly-available prior art exists” with “no
mention of communications with any attorney, or any substance of attorney advice or counsel.”
Id. at 4. All of the above representations to the Court are directly contradicted by Mr. Foley’s
express statements in the emails and by Mr. Foley’s unambiguous deposition testimony
regarding those statements.

The Foley emails not only mention the McClure Patent and attach the prior art, but also (1) state
that Peloton “believes [the patent] is invalid; (2) describe the prior art as “strong” and
“convincing”; and (3) share Peloton’s prior decision not to purchase the patent based on the prior
art: “You may be interested to know that we discovered this prior art 2-3 years ago and hence
didn’t pursue buying the IP from MS in the first place.” Ex. D to VRO/VDG Letter Motion
(emphasis added).

Moreover, Mr. Foley’s deposition testimony regarding the emails unambiguously affirms that the
February 6, 2019
Page 2


subjective opinions regarding the McClure Patent and the prior art that he shared with the third
parties were not his opinions, but rather the opinions of Peloton’s legal counsel:




With respect to Mr. Foley’s disclosures to Mr. Villency and Mr. Coffey, again Peloton’s
arguments in opposing VRO/VDG’s Letter Motion are contradicted by Mr. Foley’s deposition
testimony. Peloton argues that VRO/VDG somehow “conflates” Mr. Foley’s testimony, and
then Peloton goes on to cherry pick from his testimony in an attempt to support its position that
Mr. Foley disclosed only facts and his personal opinions. Peloton Resp. at 2-4. However, Mr.
Foley’s testimony that he disclosed the opinions of his IP counsel could not have been more
clear:
February 6, 2019
Page 3




Peloton’s second argument against VRO/VDG’s motion is its assertion that there is no prejudice
to VRO/VDG and that Peloton has not used its asserted privileged information “as a ‘sword’
while simultaneously denying VRO/VDG discovery (the ‘shield’).” Peloton Resp. at 5.

Yet, it is apparent that Peloton intends to rely upon Mr. Foley’s testimony that he told Eric
Villency and Joe Coffey
                                                        in an effort to paint VRO/VDG and its
principals as bad actors. However, VRO/VDG believes that the underlying attorney-client
communications that were the subject of this alleged disclosure, to the extent they exist, will not
support Mr. Foley’s testimony. For example, if Mr. Foley told Mr. Villency


                                                          Moreover, Mr. Foley’s truthfulness
in his sworn deposition testimony—regardless of the subject matter of that testimony—is, of
course, very much an issue in this case. Peloton should not be allowed to assert that

                                 while simultaneously hiding behind privilege to avoid
producing the only documentation that might contradict that assertion. If, in fact, Mr. Foley told
Eric Villency (and later Joe Coffey)
                                                                        hen any privilege with
respect to those communications was waived.

VRO/VDG also believes that Peloton may try to rely upon its alleged communications with Eric
Villency and Joe Coffey regarding purported non-infringement and invalidity opinions as a back-
door attempt to defeat VRO’s willfulness claim. While Peloton should be precluded from doing
so because it failed to meet the October 1, 2018 deadline for disclosing any such opinions (Dkt.
No. 88), any such reliance would provide an independent basis for waiver. In re EchoStar
Commcns. Corp., 448 F.3d 1294, 1304 (Fed. Cir. 2006) (“[W]hen an alleged infringer asserts its
advice-of-counsel defense regarding willful infringement of a particular patent, it waives its
February 6, 2019
Page 4


immunity for any document or opinion that embodies or discusses a communication to or from it
concerning whether that patent is valid, enforceable, and infringed by the accused. The waiver
of both the attorney-client privilege and the work-product immunity includes not only any letters,
memorandum, conversation, or the like between the attorney and his or her client, but also
includes, when appropriate, any documents referencing a communication between attorney and
client.”).

Because Peloton waived attorney-client privilege with respect to its IP counsel’s opinions
regarding the McClure patent, VRO/VDG respectfully requests that the Court compel the
production of all documents reflecting communications regarding the McClure patent—those
identified in Peloton’s privilege log, the documents clawed back by Peloton, as well as all other
documents reflecting such communications including all email correspondence to and from
Peloton’s IP counsel and internal to Peloton that relate to the McClure patent and all opinions
relating to infringement and/or validity.

Sincerely,

/s/ Michael D. Gannon

Michael D. Gannon
Counsel for VR Optics, LLC
